Exhibit 10.37

 

EMPLOYMENT AGREEMENT

 

P R E A M B L E

 

This Employment Agreement defines the essential terms and conditions of our
employment relationship with you.  The subjects covered in this Agreement are
vitally important to you and to the Company.  Thus, you should read the document
carefully and ask any questions before signing the Agreement.  Given the
importance of these matters to you and the Company, you are required to sign the
Agreement as a condition of employment.

 

This EMPLOYMENT AGREEMENT, dated and effective this 31st day of March, 2011, is
entered into by and between Batesville Services, Inc. (the “Company”) and
Kimberly K. Dennis (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in the design, manufacture, promotion and sale
of funeral and burial-related products and services throughout the United States
and North America including, but not limited to, burial caskets, cremation
products and other memorial products.

 

WHEREAS, the Company is willing to employ Employee in an executive or managerial
position and Employee desires to be employed by the Company in such capacity
based upon the terms and conditions set forth in this Agreement;

 

WHEREAS, in the course of the employment contemplated under this Agreement, and
as a continuation of Employee’s past employment with the Company, if applicable,
it will be necessary for Employee to acquire and maintain knowledge of certain
trade secrets and other confidential and proprietary information regarding the
Company as well as any of its parent, subsidiary and/or affiliated entities
(hereinafter jointly referred to as the “Companies”); and

 

WHEREAS, the Company and Employee (individually referred to as a “Party” and
collectively referred to as the “Parties”) acknowledge and agree that the
execution of this Agreement is necessary to memorialize the terms and conditions
of their employment relationship as well as to safeguard against the
unauthorized disclosure or use of the Company’s confidential information and to
otherwise preserve the goodwill and ongoing business value of the Company;

 

NOW THEREFORE, in consideration of Employee’s employment, the Company’s
willingness to disclose certain confidential and proprietary information to
Employee and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:

 

1.                                       Employment.  The Company agrees to
employ Executive, and Executive agrees to be employed and serve, as the
President of the Company.  The date as of which Executive’s employment in that
capacity will commence is April 4, 2011, unless both the Company and Executive
agree to a different commencement date.  Additionally, if the period of

 

--------------------------------------------------------------------------------


 

Executive’s employment with the Company commences prior to April 4, 2011,
Executive shall be employed as a Vice President of the Company until assuming
the office of President on April 4, 2011 (or a subsequent mutually agreeable
date).  Employee agrees to perform all duties and responsibilities traditionally
assigned to, or falling within the normal responsibilities of, an individual
employed in the above-referenced position.  Employee also agrees to perform any
and all additional duties or responsibilities as may be assigned by the Company
in its sole discretion.  The Parties acknowledge that both Employee’s title and
the underlying duties may change.

 

2.                                       Best Efforts and Duty of Loyalty. 
During the term of employment with the Company, Employee covenants and agrees to
exercise reasonable efforts to perform all assigned duties in a diligent and
professional manner and in the best interest of the Company.  Employee agrees to
devote Employee’s full working time, attention, talents, skills and best efforts
to further the Company’s business and agrees not to take any action, or make any
omission, that deprives the Company of any business opportunities or otherwise
act in a manner that conflicts with the best interest of the Company or is
otherwise detrimental to its business.  Employee agrees not to engage in any
outside business activity, whether or not pursued for gain, profit or other
pecuniary advantage, without the express written consent of the Company. 
Employee shall act at all times in accordance with the Company’s Code of Ethical
Business Conduct, and all other applicable policies which may exist or be
adopted by the Company from time to time.

 

3.                                       At-Will Employment.  Subject to the
terms and conditions set forth below, Employee specifically acknowledges and
accepts such employment on an “at-will” basis and agrees that both Employee and
the Company retain the right to terminate this relationship at any time, with or
without cause, for any reason not prohibited by applicable law upon notice as
required by this Agreement.  Employee acknowledges that nothing in this
Agreement is intended to create, nor should be interpreted to create, an
employment contract for any specified length of time between the Company and
Employee.

 

4.                                       Compensation.  For all services
rendered by Employee on behalf of, or at the request of, the Company, Employee
shall be paid as follows:

 

(a)                                  A base salary at the bi-weekly rate of
Fifteen Thousand, Three Hundred Eighty-Four Dollars and Sixty-Two Cents
($15,384.62), less usual and ordinary deductions;

 

(b)                                 Incentive compensation, payable solely at
the discretion of the Company, pursuant to the Company’s existing Incentive
Compensation Program or any other program as the Company may establish in its
sole discretion; and

 

(c)                                  Such additional compensation, benefits and
perquisites as the Company may deem appropriate.

 

5.                                       Changes to Compensation. 
Notwithstanding anything contained herein to the contrary, Employee acknowledges
that the Company specifically reserves the right to make changes to Employee’s
compensation in its sole discretion including, but not limited to, modifying or
eliminating a compensation component.  The Parties agree that such changes shall
be deemed effective immediately and a modification of this Agreement

 

2

--------------------------------------------------------------------------------


 

unless, within seven (7) days after receiving notice of such change, Employee
exercises Employee’s right to terminate this Agreement without cause or for
“Good Reason” as provided below in Paragraph No. 11. The Parties anticipate that
Employee’s compensation structure will be reviewed on an annual basis but
acknowledge that the Company shall have no obligation to do so.

 

6.                                       Direct Deposit.  As a condition of
employment, and within thirty (30) days of the effective date of this Agreement,
Employee agrees to make all necessary arrangements to have all sums paid
pursuant to this Agreement direct deposited into one or more bank accounts as
designated by Employee.

 

7.                                       Warranties and Indemnification. 
Employee warrants that Employee is not a party to any contract, restrictive
covenant, or other agreement purporting to limit or otherwise adversely
affecting Employee’s ability to secure employment with the Company or any other
potential employer.  Alternatively, should any such agreement exist, Employee
warrants that the existence thereof has been disclosed to the Company and that
the contemplated services to be performed hereunder will not violate the terms
and conditions of any such agreement.  In either event, Employee agrees to fully
indemnify and hold the Company harmless from any and all claims arising from, or
involving the enforcement of, any such restrictive covenants or other
agreements.

 

8.                                       Restricted Duties.  Employee agrees not
to disclose, or use for the benefit of the Company, any confidential or
proprietary information belonging to any predecessor employer(s) that otherwise
has not been made public and further acknowledges that the Company has
specifically instructed Employee not to disclose or use such confidential or
proprietary information.  Based on Employee’s understanding of the anticipated
duties and responsibilities hereunder, Employee acknowledges that such duties
and responsibilities will not compel the disclosure or use of any such
confidential and proprietary information.

 

9.                                       Termination Without Cause.  The Parties
agree that either Party may terminate this employment relationship at any time,
without cause, upon sixty (60) days’ advance written notice or, if terminated by
the Company, pay in lieu of notice (hereinafter referred to as “notice pay”) if
the Company so elects.  In such event, Employee shall only be entitled to such
compensation, benefits and perquisites that have been paid or fully accrued as
of the effective date of Employee’s separation and as otherwise explicitly set
forth in this Agreement.  However, in no event shall Employee be entitled to
notice pay if Employee is eligible for and accepts severance payments pursuant
to the provisions of Paragraphs 16 and 17, below.

 

10.                                 Termination With Cause.  Employee’s
employment may be terminated by the Company at any time “for cause” without
notice or prior warning.  For purposes of this Agreement, “cause” shall mean the
Company’s good faith determination that Employee has:

 

(a)                                  Acted with gross neglect or willful
misconduct in the discharge of Employee’s duties and responsibilities or refused
to follow or comply with the lawful direction of the Company or the terms and
conditions of this Agreement, provided such refusal is not based primarily on
Employee’s good faith compliance with applicable legal or ethical standards;

 

3

--------------------------------------------------------------------------------


 

(b)                                 Acquiesced or participated in any conduct
that is dishonest, fraudulent, illegal (at the felony level), unethical,
involves moral turpitude or is otherwise illegal and involves conduct that has
the potential, in the Company’s reasonable opinion, to cause the Company, its
officers or its directors embarrassment or ridicule;

 

(c)                                  Violated a material requirement of any
Company policy or procedure, specifically including a violation of the Company’s
Code of Ethics or Associate Policy Manual;

 

(d)                                 Disclosed without proper authorization any
trade secrets or other Confidential Information (as defined herein);

 

(e)                                  Engaged in any act that, in the reasonable
opinion of the Company, is contrary to its best interests or would hold the
Company, its officers or directors up to probable civil or criminal liability,
provided that, if Employee acts in good faith in compliance with applicable
legal or ethical standards, such actions shall not be grounds for termination
for cause; or

 

(f)                                    Engaged in such other conduct recognized
at law as constituting cause.

 

Upon the occurrence or discovery of any event specified above, the Company shall
have the right to terminate Employee’s employment, effective immediately, by
providing notice thereof to Employee without further obligation to Employee
other than accrued wages or other accrued wages, deferred compensation or other
accrued benefits of employment (collectively referred to herein as “Accrued
Obligations”), which shall be paid in accordance with the Company’s past
practice and applicable law.  To the extent any violation of this Paragraph is
capable of being promptly cured by Employee (or cured within a reasonable period
to the Company’s satisfaction), the Company agrees to provide Employee with a
reasonable opportunity to so cure such defect.  Absent written mutual agreement
otherwise, the Parties agree in advance that it is not possible for Employee to
cure any violations of sub-paragraph (b) or (d) and, therefore, no opportunity
for cure need be provided in those circumstances.

 

11.                                 Termination by Employee for Good Reason. 
Employee may terminate this Agreement and declare this Agreement to have been
terminated “without cause” by the Company (and, therefore, for “Good Reason”)
upon the occurrence, without Employee’s consent, of any of the following
circumstances:

 

(a)                                  The assignment to Employee of duties
lasting more than sixty (60) days that are materially inconsistent with
Employee’s then current position or a material change in Employee’s reporting
relationship;

 

(b)                                 The failure to elect or reelect Employee as
Vice President or other officer of the Company (unless such failure is related
in any way to the Company’s decision to terminate Employee for cause);

 

(c)                                  The failure of the Company to continue to
provide Employee with office space, related facilities and support personnel
(including, but not limited to, administrative and secretarial assistance)
within the Company’s principal

 

4

--------------------------------------------------------------------------------


 

executive offices commensurate with Employee’s responsibilities to, and position
within, the Company;

 

(d)                                 A reduction by the Company in the amount of
Employee’s base salary or the discontinuation or reduction by the Company of
Employee’s participation at the same level of eligibility as compared to other
peer employees in any incentive compensation, additional compensation, benefits,
policies or perquisites subject to Employee understanding that such reduction(s)
shall be permissible if the change applies in a similar way to other peer level
employees;

 

(e)                                  The relocation of the Company’s principal
executive offices or Employee’s place of work to a location requiring a change
of more than fifty (50) miles in Employee’s daily commute; or

 

(f)                                    A failure by the Company to perform its
obligations under this Employment Agreement that is not cured by the Company
promptly after written notice of such failure is given to the Company by
Employee.

 

12.                                 Termination Due to Death or Disability.  In
the event Employee dies or suffers a disability (as defined herein) during the
term of employment, this Agreement shall automatically be terminated on the date
of such death or disability without further obligation on the part of the
Company other than the payment of Accrued Obligations.  For purposes of this
Agreement, Employee shall be considered to have suffered a “disability” upon a
determination by the Company, or an admission by Employee, that Employee cannot
perform the essential functions of Employee’s position as a result of a such a
disability and the occurrence of one or more of the following events:

 

(a)                                  Employee becomes eligible for or receives
any benefits pursuant to any disability insurance policy as a result of a
determination under such policy that Employee is permanently disabled;

 

(b)                                 Employee becomes eligible for or receives
any disability benefits under the Social Security Act; or

 

(c)                                  A good faith determination by the Company
that Employee is and will likely remain unable to perform the essential
functions of Employee’s duties or responsibilities hereunder on a full-time
basis, with or without reasonable accommodation, as a result of any mental or
physical impairment.

 

Notwithstanding anything expressed or implied above to the contrary, the Company
agrees to fully comply with its obligations under the Family and Medical Leave
Act of 1993 and the Americans with Disabilities Act as well as any other
applicable federal, state, or local law, regulation, or ordinance governing the
provision of leave to individuals with serious health conditions or the
protection of individuals with such disabilities as well as the Company’s
obligation to provide reasonable accommodation thereunder.

 

13.                                 Exit Interview.  Upon termination of
Employee’s employment for any reason, Employee agrees, if requested, to
participate in an exit interview with the Company and reaffirm in writing
Employee’s post-employment obligations as set forth in this Agreement.

 

5

--------------------------------------------------------------------------------


 

14.                                 Section 409A Notification.  Employee
acknowledges that Employee has been advised of the American Jobs Creation Act of
2004, which added Section 409A to the Internal Revenue Code (“Section 409A”),
and significantly changed the taxation of nonqualified deferred compensation
plans and arrangements.  Under proposed and final regulations as of the date of
this Agreement, Employee has been advised that Employee’s severance pay and
other termination benefits may be treated by the Internal Revenue Service as
providing “nonqualified deferred compensation,” and therefore subject to Section
409A.  In that event, several provisions in Section 409A may affect Employee’s
receipt of severance compensation, including the timing thereof.  These include,
but are not limited to, a provision which requires that distributions to
“specified employees” of public companies on account of separation from service
may not be made earlier than six (6) months after the effective date of such
separation.  If applicable, failure to comply with Section 409A can lead to
immediate taxation of such deferrals, with interest calculated at a penalty rate
and a 20% penalty.  As a result of the requirements imposed by the American Jobs
Creation Act of 2004, Employee agrees that if Employee is a “specified employee”
at the time of Employee’s termination of employment and if payments in
connection with such termination of employment are subject to Section 409A and
not otherwise exempt,  such payments (and other benefits to the extent
applicable) due Employee at the time of termination of employment shall not be
paid until a date at least six (6) months after the effective date of Employee’s
termination of employment (“Employee’s Effective Termination Date”). 
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A or any regulations or
Treasury guidance promulgated thereunder, such payments shall be made no earlier
than at such times as allowed under Section 409A.  If any provision of this
Agreement (or of any award of compensation) would cause Employee to incur any
additional tax or interest under Section 409A or any regulations or Treasury
guidance promulgated thereunder, the Company or its successor may reform such
provision; provided that it will (i) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A and (ii) notify and consult with Employee
regarding such amendments or modifications prior to the effective date of any
such change.

 

15.                                 Section 409A Acknowledgement.  Employee
acknowledges that, notwithstanding anything contained herein to the contrary,
both Parties shall be independently responsible for assessing their own risks
and liabilities under Section 409A that may be associated with any payment made
under the terms of this Agreement or any other arrangement which may be deemed
to trigger Section 409A.  Further, the Parties agree that each shall
independently bear responsibility for any and all taxes, penalties or other tax
obligations as may be imposed upon them in their individual capacity as a matter
of law.  To the extent applicable, Employee understands and agrees that Employee
shall have the responsibility for, and Employee agrees to pay, any and all
appropriate income tax or other tax obligations for which Employee is
individually responsible and/or related to receipt of any compensation or
benefits provided in this Agreement.  Employee agrees to fully indemnify and
hold the Company harmless for any taxes, penalties, interest, cost or attorneys’
fee assessed against or incurred by the Company on account of such compensation
or benefits having been provided to Employee or based on any alleged failure to
withhold taxes or satisfy any claimed obligation.  Employee understands and

 

6

--------------------------------------------------------------------------------


 

acknowledges that neither the Company, nor any of its employees, attorneys, or
other representatives has provided or will provide Employee with any legal or
financial advice concerning taxes or any other matter, and that Employee has not
relied on any such advice in deciding whether to enter into this Agreement.

 

16.                                 Severance.  In the event Employee’s
employment is terminated by the Company without cause (including by Employee for
Good Reason), and subject to the normal terms and conditions imposed by the
Company as set forth herein and in the attached Separation and Release
Agreement, Employee shall be eligible to receive severance pay based upon
Employee’s base salary at the time of termination for a period determined in
accordance with any guidelines as may be established by the Company or for a
period up to twelve (12) months (whichever is longer).

 

17.                                 Severance Payment Terms and Conditions.  No
severance pay shall be paid if Employee voluntarily leaves the Company’s employ
without “Good Reason” (as defined above) or is terminated for cause.  Any
severance pay made payable under this Agreement shall be paid in lieu of, and
not in addition to, any other contractual, notice or statutory pay or other
accrued compensation obligation (excluding accrued wages and deferred
compensation).  Additionally, such severance pay is contingent upon Employee
fully complying with the restrictive covenants contained herein and executing a
Separation and Release Agreement in a form not substantially different from that
attached as Exhibit A.  Further, the Company’s obligation to provide severance
hereunder shall be deemed null and void should Employee fail or refuse to
execute and deliver to the Company the Company’s then-standard Separation and
Release Agreement (without modification) within any time period as may be
prescribed by law or, in the absence thereof, twenty-one (21) days after the
Employee’s Effective Termination Date.  Conditioned upon the execution and
delivery of the Separation and Release Agreement as set forth in the prior
sentence, severance pay benefits shall be paid as follows: (i) in one lump sum
equivalent to six (6) months’ base salary on the day following the date which is
six (6) months following Employee’s Effective Termination Date with any
remainder to be paid in bi-weekly installments equivalent to Employee’s
bi-weekly base salary commencing on the next regularly scheduled payroll date,
if both the severance pay benefit is subject to Section 409A and if Employee is
a “specified employee” under Section 409A or (ii) for any severance pay benefits
not subject to clause (i), in bi-weekly installments equivalent to Employee’s
bi-weekly base salary commencing upon the next regularly scheduled payroll date
following the earlier to occur of fifteen (15) days from the Company’s receipt
of an executed Separation and Release Agreement or the expiration of sixty (60)
days after Employee’s Effective Termination Date and shall be paid on the
Company’s regularly scheduled pay dates; provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Employee’s
Effective Termination Date.  Excluding any lump sum payment due as a result of
the application of Section 409A (which shall be paid regardless of
reemployment), all other severance payments provided hereunder shall terminate
upon reemployment.

 

7

--------------------------------------------------------------------------------


 

18.                                 Assignment of Rights.

 

(a)                                  Copyrights.  Employee agrees that all works
of authorship fixed in any tangible medium of expression by Employee during the
term of this Agreement relating to the Company’s business (“Works”), either
solely or jointly with others, shall be and remain exclusively the property of
the Company.  Each such Work created by Employee is a “work made for hire” under
the copyright law and the Company may file applications to register copyright in
such Works as author and copyright owner thereof.  If, for any reason, a Work
created by Employee is excluded from the definition of a “work made for hire”
under the copyright law, then Employee does hereby assign, sell, and convey to
the Company the entire rights, title, and interests in and to such Work,
including the copyright therein.  Employee will execute any documents that the
Company deems necessary in connection with the assignment of such Work and
copyright therein.  Employee will take whatever steps and do whatever acts the
Company requests, including, but not limited to, placement of the Company’s
proper copyright notice on Works created by Employee, to secure or aid in
securing copyright protection in such Works and will assist the Company or its
nominees in filing applications to register claims of copyright in such Works. 
The Company shall have free and unlimited access at all times to all Works and
all copies thereof and shall have the right to claim and take possession on
demand of such Works and copies.

 

(b)                                 Inventions.  Employee agrees that all
discoveries, concepts, and ideas, whether patentable or not, including, but not
limited to, apparatus, processes, methods, compositions of matter, techniques,
and formulae, as well as improvements thereof or know-how related thereto,
relating to any present or prospective product, process, or service of the
Company (“Inventions”) that Employee conceives or makes during the term of this
Agreement relating to the Company’s business, shall become and remain the
exclusive property of the Company, whether patentable or not, and Employee will,
without royalty or any other consideration:

 

(i)            Inform the Company promptly and fully of such Inventions by
written reports, setting forth in detail the procedures employed and the results
achieved;

 

(ii)           Assign to the Company all of Employee’s rights, title, and
interests in and to such Inventions, any applications for United States and
foreign Letters Patent, any United States and foreign Letters Patent, and any
renewals thereof granted upon such Inventions;

 

(iii)          Assist the Company or its nominees, at the expense of the
Company, to obtain such United States and foreign Letters Patent for such
Inventions as the Company may elect; and

 

(iv)          Execute, acknowledge, and deliver to the Company at the Company’s
expense such written documents and instruments, and do such other acts, such as
giving testimony in support of Employee’s inventorship, as may be necessary, in
the opinion of the Company, to obtain and maintain United

 

8

--------------------------------------------------------------------------------


 

States and foreign Letters Patent upon such Inventions and to vest the entire
rights and title thereto in the Company and to confirm the complete ownership by
the Company of such Inventions, patent applications, and patents.

 

19.                                 Company Property.  All records, files,
drawings, documents, data in whatever form, business equipment (including
computers, PDAs, cell phones, etc.), and the like relating to, or provided by,
the Company shall be and remain the sole property of the Company.  Upon
termination of employment, Employee shall immediately return to the Company all
such items without retention of any copies and without additional request by the
Company.  De minimis items such as pay stubs, 401(k) plan summaries, employee
bulletins, and the like are excluded from this requirement.

 

20.                                 Confidential Information.  Employee
acknowledges that the Company and its affiliated entities (herein collectively
referred to as “Companies”) possess certain trade secrets as well as other
confidential and proprietary information which they have acquired or will
acquire at great effort and expense.  Such information may include, without
limitation, confidential information, whether in tangible or intangible form,
regarding the Companies’ products and services, marketing strategies, business
plans, operations, costs, current or prospective customer information (including
customer identities, contacts, requirements, creditworthiness, preferences, and
like matters), product concepts, designs, prototypes or specifications, research
and development efforts, technical data and know-how, sales information,
including pricing and other terms and conditions of sale, financial information,
internal procedures, techniques, forecasts, methods, trade information, trade
secrets, software programs, project requirements, inventions, trademarks, trade
names, and similar information regarding the Companies’ business(es)
(collectively referred to herein as “Confidential Information”).  Employee
further acknowledges that, as a result of Employee’s employment with the
Company, Employee will have access to, will become acquainted with, and/or may
help develop, such Confidential Information.  Confidential Information shall not
include information readily available to the public so long as such information
was not made available through fault of Employee or wrong doing by any other
individual.

 

21.                                 Restricted Use of Confidential Information. 
Employee agrees that all Confidential Information is and shall remain the sole
and exclusive property of the Company and/or its affiliated entities.  Except as
may be expressly authorized by the Company in writing, Employee agrees not to
disclose, or cause any other person or entity to disclose, any Confidential
Information to any third party while employed by the Company and for as long
thereafter as such information remains confidential (or as limited by applicable
law).  Further, Employee agrees to use such Confidential Information only in the
course of Employee’s duties in furtherance of the Company’s business and agrees
not to make use of any such Confidential Information for Employee’s own purposes
or for the benefit of any other entity or person.

 

22.                                 Acknowledged Need for Limited Restrictive
Covenants.  Employee acknowledges that the Companies have spent and will
continue to expend substantial amounts of time, money and effort to develop
their business strategies, Confidential Information, customer identities and
relationships, goodwill and employee relationships, and that Employee will
benefit from these efforts.  Further, Employee acknowledges the inevitable use
of, or

 

9

--------------------------------------------------------------------------------


 

near-certain influence by Employee’s knowledge of, the Confidential Information
disclosed to Employee during the course of employment if allowed to compete
against the Company in an unrestricted manner and that such use would be unfair
and extremely detrimental to the Company.  Accordingly, based on these
legitimate business reasons, Employee acknowledges each of the Companies’ need
to protect their legitimate business interests by reasonably restricting
Employee’s ability to compete with the Company on a limited basis.

 

23.                                 Non-Solicitation.  During Employee’s
employment and for a period of twenty-four (24) months thereafter, Employee
agrees not to directly or indirectly engage in the following prohibited conduct:

 

(a)                                  Solicit, offer products or services to, or
accept orders for, any Competitive Products or otherwise transact any
competitive business with, any customer or entity with whom Employee had contact
or transacted any business on behalf of the Company (or any Affiliate thereof)
during the eighteen (18) month period preceding Employee’s date of separation or
about whom Employee possessed, or had access to, confidential and proprietary
information;

 

(b)                                 Attempt to entice or otherwise cause any
third party to withdraw, curtail or cease doing business with the Company (or
any Affiliate thereof), specifically including customers, vendors, independent
contractors and other third party entities;

 

(c)                                  Disclose to any person or entity the
identities, contacts or preferences of any customers of the Company (or any
Affiliate thereof), or the identity of any other persons or entities having
business dealings with the Company (or any Affiliate thereof);

 

(d)                                 Induce any individual who has been employed
by or had provided services to the Company (or any Affiliate thereof) within the
six (6) month period immediately preceding the effective date of Employee’s
separation to terminate such relationship with the Company (or any Affiliate
thereof);

 

(e)                                  Assist, coordinate or otherwise offer
employment to, accept employment inquiries from, or employ any individual who is
or had been employed by the Company (or any Affiliate thereof) at any time
within the six (6) month period immediately preceding such offer or inquiry;

 

(f)                                    Communicate or indicate in any way to any
customer of the Company (or any Affiliate thereof), prior to formal separation
from the Company, any interest, desire, plan, or decision to separate from the
Company; or

 

(g)                                 Otherwise attempt to directly or indirectly
interfere with the Company’s business, the business of any of the Companies or
their relationship with their employees, consultants, independent contractors or
customers.

 

10

--------------------------------------------------------------------------------


 

24.                                 Limited Non-Compete.  For the above-stated
reasons, and as a condition of employment to the fullest extent permitted by
law, Employee agrees during the Relevant Non-Compete Period not to directly or
indirectly engage in the following competitive activities:

 

(a)                                  Employee shall not have any ownership
interest in, work for, advise, consult, or have any business connection or
business or employment relationship in any competitive capacity with any
Competitor unless Employee provides written notice to the Company of such
relationship prior to entering into such relationship and, further, provides
sufficient written assurances to the Company’s satisfaction that such
relationship will not jeopardize the Company’s legitimate interests or otherwise
violate the terms of this Agreement;

 

(b)                                 Employee shall not engage in any research,
development, production, sale or distribution of any Competitive Products,
specifically including any products or services relating to those for which
Employee had responsibility for the eighteen (18) month period preceding
Employee’s date of separation;

 

(c)                                  Employee shall not market, sell, or
otherwise offer or provide any Competitive Products within Employee’s Geographic
Territory (if applicable) or Assigned Customer Base, specifically including any
products or services relating to those for which Employee had responsibility for
the eighteen (18) month period preceding Employee’s date of separation; and

 

(d)                                 Employee shall not distribute, market, sell
or otherwise offer or provide any Competitive Products to any customer of the
Company with whom Employee had contact or for which Employee had responsibility
at any time during the eighteen (18) month period preceding Employee’s date of
separation.

 

25.                                 Non-Compete Definitions.  For purposes of
this Agreement, the Parties agree that the following terms shall apply:

 

(a)                                  “Affiliate” includes any parent,
subsidiary, joint venture, or other entity controlled, owned, managed or
otherwise associated with the Company;

 

(b)                                 “Assigned Customer Base” shall include all
accounts or customers formally assigned to Employee within a given territory or
geographical area or contacted by Employee at any time during the eighteen (18)
month period preceding Employee’s date of separation;

 

(c)                                  “Competitive Products” shall include any
product or service that directly or indirectly competes with, is substantially
similar to, or serves as a reasonable substitute for, any product or service in
research, development or design, or manufactured, produced, sold or distributed
by the Company;

 

(d)                                 “Competitor” shall include any person or
entity that offers or is actively planning to offer any Competitive Products and
may include (but not be limited to) any entity identified on the Company’s
Illustrative Competitor List, attached hereto as Exhibit B, which shall be
amended from time to time to reflect changes in the

 

11

--------------------------------------------------------------------------------


 

Company’s business and competitive environment (updated competitor lists will be
provided to Employee upon reasonable request);

 

(e)                                  “Geographic Territory” shall include any
territory formally assigned to Employee as well as all territories in which
Employee has provided any services, sold any products or otherwise had
responsibility at any time during the twenty-four (24) month period preceding
Employee’s date of separation;

 

(f)                                    “Relevant Non-Compete Period” shall
include the period of Employee’s employment with the Company as well as a period
of twenty-four (24) months after such employment is terminated, regardless of
the reason for such termination provided, however, that this period shall be
reduced to the greater of (i) twelve (12) months or (ii) the total length of
Employee’s employment with the Company, including employment with any parent,
subsidiary or affiliated entity, if such employment is less than twenty-four
(24) months;

 

(g)                                 “Directly or indirectly” shall be construed
such that the foregoing restrictions shall apply equally to Employee whether
performed individually or as a partner, shareholder, officer, director, manager,
employee, salesperson, independent contractor, broker, agent, or consultant for
any other individual, partnership, firm, corporation, company, or other entity
engaged in such conduct.

 

26.                                 Employment by National or Regional
Accounts.  Employee acknowledges that Employee will have acquired and/or have
access to confidential and proprietary information regarding the Company’s
business dealings with, and business strategies concerning, its national or
regional accounts (a/k/a Key Accounts, Prime Accounts, and National Accounts). 
Employee further acknowledges that such knowledge would provide Employee with a
competitive advantage if used against the Company or used against a competitor
of a national or regional account.  Accordingly, as a term and condition of
employment, Employee agrees that the foregoing restrictive covenants shall apply
with equal force to restrict Employee from seeking any employment or any other
business relationship with such national or regional account, whether or not
serviced by Employee, for the duration of Employee’s Relevant Non-Compete
Period.  Employee agrees that such accounts shall include, but not be limited
to, the following:

 

·                  Arbor Memorial Services

 

·                  Brooke Funeral Services Co., LLC (Brooke Franchise Corp.)

 

 

 

·                  Buckner Management Services

 

·                  Calvert Group

 

 

 

·                  Carriage Funeral Holdings, Inc.

 

·                  Celebris Memorial Services, Inc.

(Urgel Bourgie)

 

 

 

·                  Citadel Funeral Service, Inc.

(Wisconsin Vault Company)

 

·                  Concord Family Services, Inc.

 

 

 

·                  Family Choices

 

·                  Gibralter Mausoleum Company (a division of Matthews
International)

 

12

--------------------------------------------------------------------------------


 

·                  Keystone Group Holdings, Inc.

 

·                  Legacy Funeral Group (Legacy Funeral Holdings, Inc.; Legacy
Funeral Holdings of Louisiana, LLC; Legacy Funeral Holdings of Mississippi, LLC;
Legacy Funeral Properties, Inc.)

 

 

 

·                  Memory Gardens Management Corporation

 

·                  Newcomer Funeral Homes and Crematories

 

 

 

·                  Northstar Memorial Group

 

·                  Paxus Services, Inc. (Paxus Services (Kansas), Inc.; Paxus
Services (Tennessee), Inc.; Paxus Services (Louisiana), Inc.; Paxus Services
(Texas), Inc.; Paxus Services (Oklahoma), Inc.)

 

 

 

·                  Pioneer Enterprises, Inc.

 

·                  Rollings Funeral Service, Inc.

 

 

 

·                  Security National Financial Corporation

 

·                  Service Corporation International

 

 

 

·                  Stewart Enterprises, Inc.

 

·                  StoneMor Partners, L.P.

 

 

 

·                  Vertin Companies Family Funeral Homes

 

·                  Washburn-McReavy Funeral Chapels

 

 

 

·                  Wilson Financial Group, Inc.

 

 

 

27.                                 Consent to Reasonableness.  In light of the
above-referenced concerns, including Employee’s knowledge of and access to the
Companies’ Confidential Information, Employee acknowledges that the terms of the
foregoing restrictive covenants are reasonable and necessary to protect the
Company’s legitimate business interests and will not unreasonably interfere with
Employee’s ability to obtain alternate employment.  As such, Employee hereby
agrees that such restrictions are valid and enforceable, and affirmatively
waives any argument or defense to the contrary.  Employee acknowledges that this
limited non-competition provision is not an attempt to prevent Employee from
obtaining other employment in violation of IC § 22-5-3-1 or any other similar
statute.  Employee further acknowledges that the Company may need to take
action, including litigation, to enforce this limited non-competition provision,
which efforts the Parties stipulate shall not be deemed an attempt to prevent
Employee from obtaining other employment.

 

28.                                 Survival of Restrictive Covenants.  Employee
acknowledges that the above restrictive covenants shall survive the termination
of this Agreement and the termination of Employee’s employment for any reason. 
Employee further acknowledges that any alleged breach by the Company of any
contractual, statutory or other obligation shall not excuse or terminate the
obligations hereunder or otherwise preclude the Company from seeking injunctive
or other relief.  Rather, Employee acknowledges that such obligations are
independent and separate covenants undertaken by Employee for the benefit of the
Company.

 

13

--------------------------------------------------------------------------------


 

29.                                 Effect of Transfer.  Subject to the
provisions of Paragraph 11 above, Employee agrees that this Agreement shall
continue in full force and effect notwithstanding any change in job duties, job
titles or reporting responsibilities.  Employee further acknowledges that the
above restrictive covenants shall survive, and be extended to cover, the
transfer of Employee from the Company to its parent, subsidiary, or any other
affiliated entity (hereinafter collectively referred to as an “Affiliate”) or
any subsequent transfer(s) among them.  Specifically, in the event of Employee’s
temporary or permanent transfer to an Affiliate, Employee agrees that the
foregoing restrictive covenants shall remain in force so as to continue to
protect such company for the duration of the Non-Compete Period, measured from
Employee’s effective date of transfer to an Affiliate.  Additionally, Employee
acknowledges that this Agreement shall be deemed to have been automatically
assigned to the Affiliate as of Employee’s effective date of transfer such that
the above-referenced restrictive covenants (as well as all other terms and
conditions contained herein) shall be construed thereafter to protect the
legitimate business interests and goodwill of the Affiliate as if Employee and
the Affiliate had independently entered into this Agreement.  Employee’s
acceptance of Employee’s transfer to, and subsequent employment by, the
Affiliate shall serve as consideration for (as well as be deemed as evidence of
Employee’s consent to) the assignment of this Agreement to the Affiliate as well
as the extension of such restrictive covenants to the Affiliate.  Employee
agrees that this provision shall apply with equal force to any subsequent
transfers of Employee from one Affiliate to another Affiliate.

 

30.                                Post-Termination Notification.  For the
duration of Employee’s Relevant Non-Compete Period or other restrictive covenant
period, whichever is longer, Employee agrees to promptly notify the Company no
later than five (5) business days of Employee’s acceptance of any employment or
consulting engagement.  Such notice shall include sufficient information to
demonstrate Employee’s compliance with Employee’s non-compete obligations and
must include at a minimum the following information:  (i) the name of the
employer or entity for which Employee is providing any consulting services;
(ii) a description of Employee’s intended duties as well as (iii) the
anticipated start date.  Such information is required to demonstrate Employee’s
compliance with Employee’s non-compete obligations as well as all other
applicable restrictive covenants.  Such notice shall be provided in writing to
the Office of Vice President and General Counsel of the Company at One
Batesville Boulevard, Batesville, Indiana 47006.  Failure to timely provide such
notice shall be deemed a material breach of this Agreement and entitle the
Company to the immediate return of any severance payments paid to Employee plus
attorneys’ fees.  Employee further consents to the Company’s notification to any
new employer of Employee’s obligations under this Agreement.

 

31.                                 Scope of Restrictions.  If the scope of any
restriction contained in any preceding paragraphs of this Agreement is deemed
too broad to permit enforcement of such restriction to its fullest extent, then
such restriction shall be enforced to the maximum extent permitted by law, and
Employee hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

 

32.                                 Specific Enforcement/Injunctive Relief. 
Employee agrees that it would be difficult to measure any damages to the Company
from a breach of the above-referenced restrictive covenants, but acknowledges
that the potential for such damages would be great,

 

14

--------------------------------------------------------------------------------


 

incalculable and irremediable, and that monetary damages alone would be an
inadequate remedy.  Accordingly, Employee agrees that the Company shall be
entitled to immediate injunctive relief against such breach, or threatened
breach, in any court having jurisdiction.  In addition, if Employee violates any
such restrictive covenant, Employee agrees that the period of such violation
shall be added to the term of the restriction.  In determining the period of any
violation, the Parties stipulate that in any calendar month in which Employee
engages in any activity in violation of such provisions, Employee shall be
deemed to have violated such provision for the entire month, and that month
shall be added to the duration of the non-competition provision.  Employee
acknowledges that the remedies described above shall not be the exclusive
remedies, and the Company may seek any other remedy available to it either in
law or in equity, including, by way of example only, statutory remedies for
misappropriation of trade secrets, and including the recovery of compensatory or
punitive damages.  Employee further agrees that the Company shall be entitled to
an award of all costs and attorneys’ fees incurred by it in any attempt to
enforce the terms of this Agreement.

 

33.                                 Publicly Traded Stock.  The Parties agree
that nothing contained in this Agreement shall be construed to prohibit Employee
from investing Employee’s personal assets in any stock or corporate security
traded or quoted on a national securities exchange or national market system
provided, however, such investments do not require any services on the part of
Employee in the operation or the affairs of the business or otherwise violate
the Company’s Code of Ethics.

 

34.                                 Notice of Claim and Contractual Limitations
Period.  Employee acknowledges the Company’s need for prompt notice,
investigation, and resolution of any claims that may be filed against it due to
the number of relationships it has with employees and others (and due to the
turnover among such individuals with knowledge relevant to any underlying
claim).  Accordingly, Employee agrees prior to initiating any litigation of any
type (including, but not limited to, employment discrimination litigation, wage
litigation, defamation, or any other claim) to notify the Company, within One
Hundred and Eighty (180) days after the claim accrued, by sending a certified
letter addressed to the Company’s General Counsel setting forth:  (i) claimant’s
name, address, and phone; (ii) the name of any attorney representing Employee;
(iii) the nature of the claim; (iv) the date the claim arose; and (v) the relief
requested.  This provision is in addition to any other notice and exhaustion
requirements that might apply.  For any dispute or claim of any type against the
Company (including but not limited to employment discrimination litigation, wage
litigation, defamation, or any other claim), Employee must commence legal action
within the shorter of one (1) year of accrual of the cause of action or such
shorter period that may be specified by law.

 

35.                                 Non-Jury Trials.  Notwithstanding any right
to a jury trial for any claims, Employee waives any such right to a jury trial,
and agrees that any claim of any type (including but not limited to employment
discrimination litigation, wage litigation, defamation, or any other claim)
lodged in any court will be tried, if at all, without a jury.

 

36.                                 Choice of Forum.  Employee acknowledges that
the Company is primarily based in Indiana, and Employee understands and
acknowledges the Company’s desire and need to defend any litigation against it
in Indiana.  Accordingly, the Parties agree that any claim of any type brought
by Employee against the Company or any of its employees or agents

 

15

--------------------------------------------------------------------------------


 

must be maintained only in a court sitting in Marion County, Indiana, or Ripley
County, Indiana, or, if a federal court, the Southern District of
Indiana, Indianapolis Division.  Employee further understands and acknowledges
that in the event the Company initiates litigation against Employee, the Company
may need to prosecute such litigation in such state where the Employee is
subject to personal jurisdiction.  Accordingly, for purposes of enforcement of
this Agreement, Employee specifically consents to personal jurisdiction in the
State of Indiana as well as any state in which resides a customer assigned to
the Employee.  Furthermore, Employee consents to appear, upon Company’s request
and at Employee’s own cost, for deposition, hearing, trial, or other court
proceeding in Indiana or in any state in which resides a customer assigned to
the Employee.

 

37.                                Choice of Law.  This Agreement shall be
deemed to have been made within the County of Ripley, State of Indiana and shall
be interpreted and construed in accordance with the laws of the State of Indiana
without regard to the choice of law provisions thereof.  Any and all matters of
dispute of any nature whatsoever arising out of, or in any way connected with
the interpretation of this Agreement, any disputes arising out of the Agreement
or the employment relationship between the Parties hereto, shall be governed by,
construed by and enforced in accordance with the laws of the State of Indiana
without regard to any applicable state’s choice of law provisions.

 

38.                                 Titles.  Titles are used for the purpose of
convenience in this Agreement and shall be ignored in any construction of it.

 

39.                                 Severability.  The Parties agree that each
and every paragraph, sentence, clause, term and provision of this Agreement is
severable and that, in the event any portion of this Agreement is adjudged to be
invalid or unenforceable, the remaining portions thereof shall remain in effect
and be enforced to the fullest extent permitted by law.  Further, should any
particular clause, covenant, or provision of this Agreement be held unreasonable
or contrary to public policy for any reason, the Parties acknowledge and agree
that such covenant, provision or clause shall automatically be deemed modified
such that the contested covenant, provision or clause will have the closest
effect permitted by applicable law to the original form and shall be given
effect and enforced as so modified to whatever extent would be reasonable and
enforceable under applicable law.

 

40.                                 Assignment-Notices.  The rights and
obligations of the Company under this Agreement shall inure to its benefit, as
well as the benefit of its parent, subsidiary, successor and affiliated
entities, and shall be binding upon the successors and assigns of the Company. 
This Agreement, being personal to Employee, cannot be assigned by Employee, but
Employee’s personal representative shall be bound by all its terms and
conditions. Any notice required hereunder shall be sufficient if in writing and
mailed to the last known residence of Employee or to the Company at its
principal office with a copy mailed to the Office of the General Counsel.

 

41.                                 Amendments and Modifications.  Except as
specifically provided herein, no modification, amendment, extension or waiver of
this Agreement or any provision hereof shall be binding upon the Company or
Employee unless in writing and signed by both Parties.  The waiver by the
Company or Employee of a breach of any provision of this

 

16

--------------------------------------------------------------------------------


 

Agreement shall not be construed as a waiver of any subsequent breach. Nothing
in this Agreement shall be construed as a limitation upon the Company’s right to
modify or amend any of its manuals or policies in its sole discretion and any
such modification or amendment which pertains to matters addressed herein shall
be deemed to be incorporated herein and made a part of this Agreement.

 

42.                                 Outside Representations.  Employee
represents and acknowledges that in signing this Agreement Employee does not
rely, and has not relied, upon any representation or statement made by the
Company or by any of the Company’s employees, officers, agents, stockholders,
directors or attorneys with regard to the subject matter, basis or effect of
this Agreement other than those specifically contained herein.

 

43.                                 Voluntary and Knowing Execution.  Employee
acknowledges that Employee has been offered a reasonable amount of time within
which to consider and review this Agreement; that Employee has carefully read
and fully understands all of the provisions of this Agreement; and that Employee
has entered into this Agreement knowingly and voluntarily.

 

44.                                 Entire Agreement.  This Agreement
constitutes the entire employment agreement between the Parties hereto
concerning the subject matter hereof and shall supersede all prior and
contemporaneous agreements between the Parties in connection with the subject
matter of this Agreement.  Any pre-existing Employment Agreements shall be
deemed null and void.  Nothing in this Agreement, however, shall affect any
separately-executed written agreement addressing any other issues (e.g., the
Inventions, Improvements, Copyrights and Trade Secrets Agreement, etc.).

 

IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.

 

 

“EMPLOYEE”

BATESVILLE SERVICES, INC.

 

 

 

 

Signed:

/s/  Kimberly K. Dennis

 

By:

/s/  Kenneth A. Camp

 

 

 

 

 

Printed:

Kimberly K. Dennis

 

Title:

Chairman & CEO

 

 

CAUTION: READ BEFORE SIGNING

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

SAMPLE SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between                          (“Employee”) and
                                 (together with its subsidiaries and affiliates,
the “Company”).  Employee and the Company (together the “Parties”) agree as
follows:

 

1.                                       Employee’s active employment by the
Company shall terminate effective [date of termination (Employee’s “Effective
Termination Date”).  Except as specifically provided by this Agreement, or in
any other non-employment agreement that may exist between the Company and
Employee, Employee agrees that the Company shall have no other obligations or
liabilities to Employee following Employee’s Effective Termination Date and that
Employee’s receipt of the severance compensation and benefits provided herein
shall constitute a complete settlement, satisfaction and waiver of any and all
claims Employee may have against the Company.

 

2.                                       Employee further submits, and the
Company hereby accepts, Employee’s resignation as an employee, officer and
director, as applicable, as of Employee’s Effective Termination Date, for any
position Employee may hold.  The Parties agree that this resignation shall apply
to all such positions Employee may hold with the Company or any parent,
subsidiary or affiliated entity thereof.  Employee agrees to execute any
documents needed to effectuate such resignations.  Employee further agrees to
take whatever steps are necessary to facilitate and ensure the smooth transition
of Employee’s duties and responsibilities to others.

 

3.                                       Employee acknowledges that Employee has
been advised of the American Jobs Creation Act of 2004, which added Section 409A
(“Section 409A”) to the Internal Revenue Code, and significantly changed the
taxation of nonqualified deferred compensation plans and arrangements.  Under
proposed and final regulations as of the date of this Agreement, Employee has
been advised that Employee’s severance compensation and benefits may be treated
by the Internal Revenue Service as providing “nonqualified deferred
compensation,” and therefore subject to Section 409A.  In that event, several
provisions in Section 409A may affect Employee’s receipt of severance
compensation and benefits.  These include, but are not limited to, a provision
which requires that distributions to “specified employees” of public companies
on account of separation from service may not be made earlier than six
(6) months after the effective date of such separation.  If applicable, failure
to comply with Section 409A can lead to immediate taxation of deferrals, with
interest calculated at a penalty rate and a 20% penalty.  As a result of the
requirements imposed by the American Jobs Creation Act of 2004, Employee agrees
that if Employee is a “specified employee” at the time of Employee’s termination
and if the severance compensation payable to Employee is covered by Section 409A
as “non-qualified deferred compensation” or is otherwise not exempt from
Section 409A, the severance compensation shall not be paid until a date at least
six (6) months after Employee’s Effective Termination Date from the Company, as
more fully explained in Section 4 below.

 

18

--------------------------------------------------------------------------------


 

4.                                       In consideration of the promises
contained in this Agreement and contingent upon Employee’s compliance with such
promises, the Company agrees to provide Employee the following:

 

(a)                                  Severance compensation (“Severance Pay”),
in lieu of and not in addition to any other contractual, notice or statutory pay
obligations (other than accrued wages and deferred compensation), in the maximum
total amount of [                  ] Dollars and [                    ] Cents
($                  ) (the “Maximum Amount”) (subject to applicable deductions
or other set-offs) determined and payable as follows:

 

[For 409A Severance Pay for Specified Employees Only]

 

(i)                                     A lump sum payment in the gross amount
of [                  ] Dollars and [                ] Cents
($                  ) (subject to applicable deductions or other set-offs)
payable the day following the six (6) month anniversary of Employee’s Effective
Termination Date, and if such lump sum payment is less than the Maximum Amount
and Employee has not been Reemployed (hereafter defined) prior to the payment of
such lump sum amount, then an additional amount of Severance Pay shall also be
paid to Employee in the form of bi-weekly installments equivalent to Employee’s
gross base salary (i.e.,                      Dollars and                       
Cents ($                    )) (subject to applicable deductions or other
set-offs) commencing on the Company’s next regularly scheduled bi-weekly payroll
date after the payment of the lump sum amount provided above and continuing on
such regularly scheduled bi-weekly payroll dates until the Maximum Amount of
Severance Pay (including therein the lump sum paid and all bi-weekly payments
paid) has been paid to Employee or until Employee becomes Reemployed, whichever
occurs first.  If Employee is Reemployed prior to receiving the Maximum Amount
of Severance Pay, the provisions of Section 8 may be applicable to Employee. 
For purposes of this subsection and Section 8 (if applicable), Employee shall be
deemed to have been “Reemployed” if Employee becomes entitled to receive
compensation for the performance of personal services, whether as an employee,
consultant or in any other capacity or relationship, and references to a
subsequent “employer” shall include the payer of such compensation to Employee
regardless of the exact legal relationship existing between them.

 

[For Non- 409A Severance Pay or 409A Severance Pay for Non-Specified Employees
Only]

 

(i)                                     Commencing on the Company’s next
regularly scheduled bi-weekly payroll date immediately following the earlier to
occur of (A) the date that is fifteen (15) days after the date on which the
Company received this executed Agreement from Employee or (B) the date that is
sixty (60) days after Employee’s Effective Termination Date (assuming that
Employee has not been Reemployed prior to such commencement date), and
continuing on such regularly scheduled bi-weekly payroll dates until the Maximum
Amount of Severance Pay has been paid to Employee or until Employee

 

19

--------------------------------------------------------------------------------


 

becomes Reemployed, whichever occurs first, Employee shall be paid Severance Pay
equivalent to Employee’s bi-weekly base salary (i.e., [                      ]
Dollars and [                      ] Cents ($[                    ]) (subject to
applicable deductions or other set-offs); provided, however, that
notwithstanding the foregoing, severance payments payable to an employee whose
Effective Termination Date occurs in November or December shall begin on the
Company’s next regularly scheduled bi-weekly payroll date following the
expiration of sixty (60) days after the Employee’s Effective Termination Date,
regardless of the earlier date on which the Company received this signed
Agreement from such employee. If Employee is Reemployed prior to receiving the
Maximum Amount of Severance Pay, the provisions of Section 8 may be applicable
to Employee.  For purposes of this subsection and Section 8 (if applicable),
Employee shall be deemed to have been “Reemployed” if Employee becomes entitled
to receive compensation for the performance of personal services, whether as an
employee, consultant or in any other capacity or relationship, and references to
a subsequent “employer” shall include the payer of such compensation to Employee
regardless of the exact legal relationship existing between them.

 

(b)                                 Payment for any earned but unused vacation
as of Employee’s Effective Termination Date, less applicable deductions
permitted or required by law, payable in one lump sum within fifteen (15) days
after Employee’s Effective Termination Date; and

 

(c)                                  Group Life Insurance coverage until such
date that the Company’s obligations to make severance payments to Employee under
Section 4(a)(i) above and Section 8 (if applicable) have been satisfied in full.

 

5.                                       Except as may be required by
Section 409A, the severance payments payable under Section 4(a)(i) above and
Section 8 (if applicable) shall be paid in accordance with the Company’s
standard payroll practices (e.g. bi-weekly).  The Parties agree that the initial
two (2) weeks of such severance payments shall be allocated as consideration
provided to Employee in exchange for Employee’s execution of a release in
compliance with the Older Workers Benefit Protection Act.  The balance of the
severance compensation and benefits provided and other obligations undertaken by
the Company pursuant to this Agreement shall be allocated as consideration for
all other promises and obligations undertaken by Employee, including execution
of a general release of claims.

 

6.                                       The Company further agrees to provide
Employee with limited out-placement counseling with a company of its choice
provided that Employee participates in such counseling immediately following
termination of employment.  Notwithstanding anything in this Section 6 to the
contrary, the out-placement counseling shall not be provided after the last day
of the second calendar year following the calendar year in which termination of
employment occurs.

 

7.                                       As of Employee’s Effective Termination
Date, Employee will become ineligible to participate in the Company’s health
insurance program and continuation of coverage requirements under COBRA (if any)
will be triggered at that time.  However, as

 

20

--------------------------------------------------------------------------------


 

additional consideration for the promises and obligations contained herein (and
except as may be prohibited by law), the Company agrees to continue to pay the
employer’s share of such coverage as provided under the health care program
selected by Employee as of Employee’s Effective Termination Date, subject to any
approved changes in coverage based on a qualified election, until the
above-referenced severance payments are terminated, Employee accepts other
employment or Employee becomes eligible for alternative healthcare coverage,
whichever occurs first, provided Employee (i) timely completes the applicable
election of coverage forms and (ii) continues to pay the employee portion of the
applicable premium(s).  Thereafter, if applicable, coverage will be made
available to Employee at Employee’s sole expense (i.e., Employee will be
responsible for the full COBRA premium) for the remaining months of the COBRA
coverage period made available pursuant to applicable law.  In the event
Employee is deemed to be a highly compensated employee under applicable law,
Employee acknowledges that the value of the benefits provided hereunder may be
subject to taxation. The medical insurance provided herein does not include any
disability coverage.

 

8.                                       Should Employee become Reemployed
before the Maximum Amount of the above-referenced Severance Pay has been paid to
Employee, Employee agrees to so notify the Company in writing within five
(5) business days of Employee’s becoming Reemployed, providing the name of such
employer, Employee’s intended duties as well as the anticipated start date. 
Such information is required to ensure Employee’s compliance with Employee’s
non-compete obligations as well as all other applicable restrictive covenants. 
This notice will also serve to trigger the Company’s right to terminate the
above-referenced severance pay benefits (specifically excluding any lump sum
payment due as a result of the application of Section 409A) as well as all
Company-paid or Company—provided benefits consistent with the above paragraphs.
Failure to timely provide such notice shall be deemed a material breach of this
Agreement entitling the Company to recover as damages the value of all benefits
provided to Employee hereunder plus attorneys fees.  In the event Employee
accepts employment at a lower rate of pay, the Company will agree to continue to
pay Employee the difference between the above severance payments and Employee’s
total compensation to be paid by a subsequent employer upon receipt of
acceptable proof of such compensation.  All other severance compensation and
benefits provided by the Company to Employee hereunder, however, shall terminate
upon Reemployment.

 

9.                                       Employee agrees to fully indemnify and
hold the Company harmless for any taxes, penalties, interest, cost or attorneys’
fee assessed against or incurred by the Company on account of any severance
compensation or benefits having been provided to Employee or based on any
alleged failure to withhold taxes or satisfy any claimed obligation.  Employee
understands and acknowledges that neither the Company, nor any of its employees,
attorneys, or other representatives, has provided Employee with any legal or
financial advice concerning taxes or any other matter, and that Employee has not
relied on any such advice in deciding whether to enter into this Agreement.  To
the extent applicable, Employee understands and agrees that Employee shall have
the responsibility for, and Employee agrees to pay, any and all appropriate
income tax or other tax obligations for which Employee is individually
responsible and/or related to receipt of any compensation or benefits provided
in this Agreement not subject to federal withholding obligations.

 

21

--------------------------------------------------------------------------------


 

10.                                In consideration for the making of this
Agreement and the severance benefits provided hereunder (whether Employee
remains eligible to receive them or not), Employee, on behalf of himself/herself
and on behalf of Employee’s heirs, representatives, agents and assigns, hereby
RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i) the Company
and its parent, subsidiary or affiliated entities, (ii) all of the present or
former directors, officers, employees, shareholders, and agents of each of such
companies, as well as, (iii) all predecessors, successors and assigns of any of
the foregoing, from any and all actions, charges, claims, demands, damages or
liabilities of any kind or character whatsoever (“Claims”), known or unknown,
which Employee now has or may have had through the effective date of this
Agreement, excluding, however, Claims arising under this Agreement.

 

11.                                 Without limiting the generality of the
foregoing release, it shall include:  (i) all Claims or potential Claims arising
under any federal, state or local laws relating to the Parties’ employment
relationship, including any Claims Employee may have under:  the Civil Rights
Acts of 1866 and 1964, as amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act, as amended,
29 U.S.C. §§ 621 et seq.; the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C §§ 12,101 et seq.; the Fair Labor Standards Act 29 U.S.C. §§
201 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§
2101, et seq.; the Employee Retirement Income Security Act, 29 U.S.C. §§ 1101 et
seq.; the Sarbanes-Oxley Act of 2002, specifically including the Corporate and
Criminal Fraud Accountability Act, 18 USC §1514A et seq.; the Family and Medical
Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.; the Indiana Civil
Rights Act, I.C. § 22-9-1-3; the Indiana Wage Claims Statute, I.C. § 22-2-9-2,
et seq.; and any other federal, state or local law governing the Parties’
employment relationship; (ii) any Claims on account of, arising out of or in any
way connected with Employee’s employment with the Company or leaving of that
employment; (iii) any Claims alleged or which could have been alleged in any
charge or complaint against the Company; (iv) any Claims relating to the conduct
of any employee, officer, director, agent or other representative of the
Company; (v) any Claims of discrimination, harassment or retaliation on any
basis; (vi) any Claims arising from any legal restrictions on an employer’s
right to separate its employees; (vii) any Claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) wrongful discharge, (d) just cause
dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.

 

12.                                 Employee further agrees and covenants not to
sue the Company or any entity or individual subject to the foregoing General
Release with respect to any Claims released by this Agreement, provided,
however, that nothing contained in this Agreement shall:

 

(a)                                  prevent Employee from filing an
administrative charge with the Equal Employment Opportunity Commission or any
other federal, state or local agency; or

 

(b)                                 prevent Employee from challenging, under the
Older Worker’s Benefit Protection Act (29 U.S.C. § 626), the knowing and
voluntary nature of Employee’s release

 

22

--------------------------------------------------------------------------------


 

of any age claims in this Agreement in court or before the Equal Employment
Opportunity Commission.

 

13.                                 Notwithstanding Employee’s right to file an
administrative charge with the EEOC or any other federal, state, or local
agency, Employee agrees that with Employee’s release of claims in this
Agreement, Employee has waived any right Employee may have to recover monetary
or other personal relief in any proceeding based in whole or in part on claims
released by Employee in this Agreement.  For example, Employee waives any right
to monetary damages or reinstatement if an administrative charge is brought
against the Company, whether by Employee, the EEOC or any other person or
entity, including but not limited to any federal, state or local agency. 
Further, with Employee’s release of Claims in this Agreement, Employee
specifically assigns to the Company Employee’s right to any recovery arising
from any such proceeding.

 

14.                                 The Parties acknowledge that it is their
mutual and specific intent that the above waiver fully complies with the
requirements of the Older Workers Benefit Protection Act (29 U.S.C. § 626) and
any similar law governing release of claims.  Accordingly, Employee hereby
acknowledges that:

 

(a)                                  Employee has carefully read and fully
understands all of the provisions of this Agreement and that Employee has
entered into this Agreement knowingly and voluntarily;

 

(b)                                 the severance benefits offered in exchange
for Employee’s release of claims exceed in kind and scope that to which Employee
would have otherwise been legally entitled absent the execution of this
Agreement;

 

(c)                                  prior to signing this Agreement, Employee
had been advised, and is being advised by this Agreement, to consult with an
attorney of Employee’s choice concerning its terms and conditions; and

 

(d)                                 Employee has been offered at least
[twenty-one (21)/forty-five (45)] [SELECT 21 FOR AN INDIVIDUAL TERMINATION AND
45 FOR A GROUP TERMINATION] days within which to review and consider this
Agreement.

 

15.                                 The Parties agree that this Agreement shall
not become effective and enforceable until the date this Agreement is signed by
both Parties or seven (7) calendar days after its execution by Employee,
whichever is later.  Employee may revoke this Agreement for any reason by
providing written notice of such intent to the Company within seven (7) days
after Employee has signed this Agreement, thereby forfeiting Employee’s right to
receive any severance benefits provided hereunder and rendering this Agreement
null and void in its entirety.  This revocation must be sent to the Employee’s
HR representative with a copy sent to the Batesville Casket Company Office of
General Counsel and must be received by the end of the seventh day after
Employee signs this Agreement to be effective.

 

16.                                 The Parties agree that nothing contained
herein shall purport to waive or otherwise affect any of Employee’s rights or
claims that may arise after Employee signs this Agreement.  It is further
understood by the Parties that nothing in this Agreement shall affect any

 

23

--------------------------------------------------------------------------------


 

rights Employee may have under any Company sponsored Deferred Compensation
Program, Executive Life Insurance Bonus Plan, Stock Grant Award, Stock Option
Grant, Restricted Stock Unit Award, Pension Plan and/or Savings Plan (i.e.,
401(k) plan) provided by the Company as of the date of his/her termination, such
items to be governed exclusively by the terms of the applicable agreements or
plan documents.

 

17.                                 Similarly, notwithstanding any provision
contained herein to the contrary, this Agreement shall not constitute a waiver
or release or otherwise affect Employee’s rights with respect to any vested
benefits, any rights Employee has to benefits which cannot be waived by law, any
coverage provided under any Directors and Officers (“D&O”) policy, any rights
Employee may have under any indemnification agreement Employee has with the
Company prior to the date hereof, any rights Employee has as a shareholder, or
any claim for breach of this Agreement, including, but not limited to the
benefits promised by the terms of this Agreement.

 

18.                                 [Optional provision for equity-eligible
employees Except as provided herein, Employee acknowledges that Employee will
not be eligible to receive or vest in any additional stock options, stock awards
or restricted stock units (“RSUs”) as of Employee’s Effective Termination Date. 
Failure to exercise any vested options within the applicable period as set forth
in the plan and/or grant will result in their forfeiture.  Employee acknowledges
that any stock options, stock awards or RSUs held for less than the required
period shall be deemed forfeited as of the effective date of this Agreement. 
All terms and conditions of such stock options, stock awards or RSUs shall not
be affected by this Agreement, shall remain in full force and effect, and shall
govern the Parties’ rights with respect to such equity based awards.]

 

19.                                 [Option A]  Employee acknowledges that
Employee’s termination and the severance compensation and benefits offered
hereunder were based on an individual determination and were not offered in
conjunction with any group termination or group severance program and waives any
claim to the contrary.

 

[Option B]  Employee represents and agrees that Employee has been provided
relevant cohort information based on the information available to the Company as
of the date this Agreement was tendered to Employee.  This information is
attached hereto as Exhibit A.  The Parties acknowledge that simply providing
such information does not mean and should not be interpreted to mean that the
Company was obligated to comply with 29 C.F.R. § 1625.22(f).

 

20.                                 Employee hereby affirms and acknowledges
Employee’s continued obligations to comply with the post-termination covenants
contained in Employee’s Employment Agreement, including but not limited to, the
non-compete, trade secret and confidentiality provisions thereof, as well as to
comply with any other agreements between Employee and the Company or any of its
affiliated companies that remain in effect.  Employee acknowledges that a copy
of the Employment Agreement has been attached to this Agreement as Exhibit A [B]
or has otherwise been provided to Employee and, to the extent not inconsistent
with the terms of this Agreement or applicable law, the terms thereof shall be
incorporated herein by reference.  Employee acknowledges that the restrictions
contained therein are valid and reasonable in every respect and are necessary to
protect the Company’s legitimate business interests.  Employee hereby
affirmatively

 

24

--------------------------------------------------------------------------------


 

waives any claim or defense to the contrary.  Employee hereby acknowledges that
the definition of Competitor, as provided in Employee’s Employment Agreement,
shall include but not be limited to those entities specifically identified in
the updated Competitor List attached hereto as Exhibit B [C].

 

21.                                 Employee acknowledges that the Company as
well as its parent, subsidiary and affiliated companies (“Companies” herein)
possess, and Employee has been granted access to, certain trade secrets as well
as other confidential and proprietary information that they have acquired at
great effort and expense.  Such information includes, without limitation,
confidential information regarding products and services, marketing strategies,
business plans, operations, costs, current or, prospective customer information
(including customer contacts, requirements, creditworthiness and like matters),
product concepts, designs, prototypes or specifications, regulatory compliance
issues, research and development efforts, technical data and know-how, sales
information, including pricing and other terms and conditions of sale, financial
information, internal procedures, techniques, forecasts, methods, trade
information, trade secrets, software programs, project requirements, inventions,
trademarks, trade names, and similar information regarding the Companies’
business (collectively referred to herein as “Confidential Information”).

 

22.                                 Employee agrees that all such Confidential
Information is and shall remain the sole and exclusive property of the Company. 
Except as may be expressly authorized by the Company in writing, or as may be
required by law after providing due notice thereof to the Company, Employee
agrees not to disclose, or cause any other person or entity to disclose, any
Confidential Information to any third party for as long thereafter as such
information remains confidential (or as limited by applicable law) and agrees
not to make use of any such Confidential Information for Employee’s own purposes
or for the benefit of any other entity or person.  The Parties acknowledge that
Confidential Information shall not include any information that is otherwise
made public through no fault of Employee or other wrong doing.

 

23.                                On or before Employee’s Effective Termination
Date or per the Company’s request, Employee agrees to return the original and
all copies of all things in Employee’s possession or control relating to the
Companies or their businesses, including but not limited to any and all
contracts, reports, memoranda, correspondence, manuals, forms, records, designs,
budgets, contact information or lists (including customer, vendor or supplier
lists), ledger sheets or other financial information, drawings, plans
(including, but not limited to, business, marketing and strategic plans),
personnel or other business files, computer hardware, software, or access codes,
door and file keys, identification, credit cards, pager, phone, and any and all
other physical, intellectual, or personal property of any nature that Employee
received, prepared, helped prepare, or directed preparation of in connection
with Employee’s employment with the Company. Nothing contained herein shall be
construed to require the return of any non-confidential and de minimis items
regarding Employee’s pay, benefits or other rights of employment such as pay
stubs, W-2 forms, 401(k) plan summaries, benefit statements, etc.

 

24.                                 Employee hereby consents and authorizes the
Company to deduct as an offset from the above-referenced Severance Pay the value
of any Company property not returned or returned in a damaged condition as well
as any monies paid by the Company on Employee’s behalf (e.g., payment of any
outstanding American Express bill).

 

25

--------------------------------------------------------------------------------


 

25.                                 Employee agrees to cooperate with the
Company in connection with any pending or future litigation, proceeding or other
matter which has been or may be brought against or by the Company before any
agency, court, or other tribunal and concerning or relating in any way to any
matter falling within Employee’s knowledge or former area of responsibility. 
Employee agrees to immediately notify the Company, through the Office of the
General Counsel, in the event Employee is contacted by any outside attorney
(including paralegals or other affiliated parties) unless (i) the Company is
represented by the attorney, (ii) Employee is represented by the attorney for
the purpose of protecting Employee’s personal interests or (iii) the Company has
been advised of and has approved such contact.  Employee agrees to provide
reasonable assistance and completely truthful testimony in such matters
including, without limitation, facilitating and assisting in the preparation of
any underlying defense, responding to discovery requests, preparing for and
attending deposition(s) as well as appearing in court to provide truthful
testimony.  The Company agrees to reimburse Employee for all reasonable out of
pocket expenses incurred at the request of the Company associated with such
assistance and testimony.

 

26.                                 Employee agrees not to make any written or
oral statement that may defame, disparage or cast in a negative light so as to
do harm to the personal or professional reputation of (a) the Company, (b) its
employees, officers, directors or trustees or (c) the services and/or products
provided by the Company and its subsidiaries or affiliate entities.  The Parties
acknowledge that nothing contained herein shall be construed to prevent or
prohibit the Company or the Employee from providing truthful information in
response to any court order, discovery request, subpoena or other lawful
request.

 

27.                                 EMPLOYEE SPECIFICALLY AGREES AND UNDERSTANDS
THAT THE EXISTENCE AND TERMS OF THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND
THAT SUCH CONFIDENTIALITY IS A MATERIAL TERM OF THIS AGREEMENT.  Accordingly,
except as required by law or unless authorized to do so by the Company in
writing, Employee agrees that Employee shall not communicate, display or
otherwise reveal any of the contents of this Agreement to anyone other than
Employee’s spouse, legal counsel or financial advisor provided, however, that
they are first advised of the confidential nature of this Agreement and Employee
obtains their agreement to be bound by the same.  The Company agrees that
Employee may respond to legitimate inquiries regarding the termination of
Employee’s employment by stating that the Parties have terminated their
relationship on an amicable basis and that the Parties have entered into a
Confidential Separation and Release Agreement that prohibits Employee from
further discussing the specifics of Employee’s separation.  Nothing contained
herein shall be construed to prevent Employee from discussing or otherwise
advising subsequent employers of the existence of any obligations as set forth
in Employee’s Employment Agreement.  Further, nothing contained herein shall be
construed to limit or otherwise restrict the Company’s ability to disclose the
terms and conditions of this Agreement as may be required by business necessity.

 

28.                                 In the event that Employee breaches or
threatens to breach any provision of this Agreement, Employee agrees that the
Company shall be entitled to seek any and all equitable and legal relief
provided by law, specifically including immediate and permanent injunctive
relief.  Employee hereby waives any claim that the Company has an

 

26

--------------------------------------------------------------------------------


 

adequate remedy at law.  In addition, and to the extent not prohibited by law,
Employee agrees that the Company shall be entitled to discontinue providing any
additional severance compensation or benefits upon such breach or threatened
breach as well as an award of all costs and attorneys’ fees incurred by the
Company in any successful effort to enforce the terms of this Agreement. 
Employee agrees that the foregoing relief shall not be construed to limit or
otherwise restrict the Company’s ability to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages. 
Moreover, if Employee pursues any Claims against the Company that have been
released by Employee, or breaches the above confidentiality provision, Employee
agrees to immediately reimburse the Company for the value of all benefits
received under this Agreement to the fullest extent permitted by law.

 

29.                                 Similarly, in the event that the Company
breaches or threatens to breach any provision of this Agreement, Employee shall
be entitled to seek any and all equitable or other available relief provided by
law, specifically including immediate and permanent injunctive relief.  In the
event Employee is required to file suit to enforce the terms of this Agreement,
the Company agrees that Employee shall be entitled to an award of all costs and
attorneys’ fees incurred by Employee in any wholly successful effort (i.e. entry
of a judgment in Employee’s favor) to enforce the terms of this Agreement.  In
the event Employee is wholly unsuccessful, the Company shall be entitled to an
award of its costs and attorneys’ fees.

 

30.                                Both Parties acknowledge that this Agreement
is entered into solely for the purpose of terminating Employee’s employment
relationship with the Company on an amicable basis and shall not be construed as
an admission of liability or wrongdoing by the Company or Employee, both Parties
having expressly denied any such liability or wrongdoing.

 

31.                                 Each of the promises and obligations shall
be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.

 

32.                                 The Parties agree that each and every
paragraph, sentence, clause, term and provision of this Agreement is severable
and that, if any portion of this Agreement should be deemed not enforceable for
any reason, such portion shall be stricken and the remaining portion or portions
thereof should continue to be enforced to the fullest extent permitted by
applicable law.

 

33.                                 This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Indiana without regard
to any applicable state’s choice of law provisions.

 

34.                                 Employee represents and acknowledges that in
signing this Agreement Employee does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Agreement other than those
specifically contained herein.

 

35.                                 This Agreement represents the entire
agreement between the Parties concerning the subject matter hereof, shall
supersede any and all prior agreements which may otherwise exist between them
concerning the subject matter hereof (specifically excluding,

 

27

--------------------------------------------------------------------------------


 

however, the post-termination obligations contained in an Employee’s Employment
Agreement, any obligations contained in an existing and valid Indemnity
Agreement or Change in Control or any obligation contained in any other
legally-binding document), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

 

PLEASE READ CAREFULLY.  THIS SEPARATION AND RELEASE

AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL

KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.

 

[EMPLOYEE]

[COMPANY]

 

 

Signed:

 

 

By:

 

 

 

 

 

 

Printed:

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

28

--------------------------------------------------------------------------------


 

Exhibit B

 

ILLUSTRATIVE COMPETITOR LIST

 

The following is an illustrative, non-exhaustive list of Competitors with whom
Employee may not, during her relevant non-compete period, directly or indirectly
engage in any of the competitive activities proscribed by the terms of her
Employment Agreement.

 

·                  Astral Industries, Inc.

 

·                  Aurora Casket Company, Inc.

 

 

 

·                  Genesis Casket Company

 

·                  Gestamp North America, Inc.

 

 

 

·                  Goliath Casket, Inc.

 

·                  Milso Industries, Inc.

 

 

 

·                  Milso Industries, LLC

 

·                  New England Casket Company

 

 

 

·                  R and S Marble Designs

 

·                  Reynoldsville Casket Company

 

 

 

·                  Schuykill Haven Casket Company, Inc. (a division of The Haven
Line Industries)

 

·                  SinoSource International, Inc.

 

 

 

·                  Thacker Caskets, Inc.

 

·                  The York Group (a division of Matthews International Corp.)
and its distributors, including Warfield Rohr, Artco, Newmark and AJ
Distribution

 

 

 

·                  The Victoriaville Group

 

·                  Wilbert Funeral Services, Inc.

 

While the above list is intended to identify the Company’s primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of “Competitor.”  The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee.  An updated list will be
provided to Employee upon reasonable request.  Employees are encouraged to
consult with the Company prior to accepting any position with any potential
competitor.

 

29

--------------------------------------------------------------------------------